DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 6/16/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (U.S. 2018/0272774 A1) in view of Kimura et al. (U.S. 2019/0105903 A1).
Regarding independent Claim 1, Kudo et al. teach (§§0045-0076 and Figs. 1-7, 14-15) a recording apparatus (1) comprising: a carriage (11) configured to be moved in a first direction that is one of directions in a width direction (X) intersecting a transport direction (Y) of a recording medium and in a second direction that is an opposite direction of the first direction; a liquid container (13) provided on the carriage and in which a liquid is to be injected (§0051, Fig. 4), the liquid container having a liquid level check portion (13a) through which a level of the liquid in the liquid container is visually checked; a recording head (10) disposed in the carriage, the recording head into which the liquid is supplied from the liquid container, and the recording head being configured to discharge the liquid onto the recording medium; and an operation panel (7) disposed on a side surface of the apparatus along the width direction, wherein when the apparatus side surface is viewed from the front side, the operation panel and an exposure section through which the liquid level check portion is exposed are disposed such that the operation panel and the exposure section are visually checked, and the carriage is moved from a home position in which the carriage is capped by the recording head toward the exposure section (17) and the operation panel and the liquid level check portion are arranged in the width direction when the apparatus side surface is viewed from the front side. Please note that, as disclosed in e.g. §0051 and shown e.g. in Figs. 7A-C of Kudo et al., the recording head 10 moves with the scanning carriage 11, which examiner regards as reading in the limitation “a home position in which the carriage is capped by the recording head” at any arbitrary position within the range of movement of the carriage 11.
Kudo et al. are silent with respect to the exposure section where the liquid is to be injected into the liquid container being a location separate from the home position. Kimura et al. teach (§§0047-0048 and Figs. 4, 6) the exposure section where the liquid is to be injected into the liquid container being a location separate from the home position. It would have been obvious to one of ordinary skill in the art, 
Regarding Claim 2, Kudo et al. further teach (§§0045-0076 and Figs. 1-3, 7) when the apparatus side surface is viewed from the front side, from an end portion in the second direction toward the first direction, the operation panel, the exposure section, and the home position are disposed in this order. Please note that, as disclosed in e.g. §0051 and shown e.g. in Figs. 7A-C of Kudo et al., the recording head 10 moves with the scanning carriage 11, which examioner regards as reading in the limitation “a home position in which the carriage is capped by the recording head” at any arbitrary position within the range of movement of the carriage 11.
Regarding Claim 3, Kudo et al. further teach (§§0045-0076 and Figs. 1, 3), above the carriage, a top cover (4) that serves as a top panel of the apparatus when the top cover is closed and exposes an upper portion of the carriage when the top cover is open is disposed, the top cover has a side surface forming section that serves as the apparatus side surface together with the operation panel, and when the top cover is closed, the side surface forming section covers the exposure section, and when the top cover is open, the side surface forming section exposes the exposure section.
Regarding Claim 8, Kudo et al. further teach (Figs. 2-4) the top cover being configured to be opened from a closed state to an open limit by being turned to a rotation angle larger than 90°.
Regarding Claim 14, in the combination of Kudo et al. and Kimura et al., the recording apparatus further comprises a capping mechanism (60, §§0040-0048 and Figs. 4, 6 of Kimura et al.) where capping is performed to the recording head is disposed in the home position.
Regarding Claim 15, Kudo et al. further teach (Figs. 1-7) the exposure section being a space between a first wall section located at an end in the first direction and a second wall section located in the second direction with respect to the first wall section.
Allowable Subject Matter
Claims 4-7 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 recites, and its dependent Claim 5 incorporates, in particular, “the exposure section is a space between a first wall section located at an end in the first direction and a second wall section located in the second direction with respect to the first wall section, and the operation panel is configured to be tilted with respect to the second wall section with a first hinge and a second hinge that is farther from the exposure section than the first hinge”. Claim 6 recites, and its dependent Claim 7 incorporates, in particular, “the side surface forming section has a light emitting section configured to light up or blink to indicate a status of the apparatus”. Claim 9 recites, in particular, “an open/close sensor configured to detect a close state of the top cover by being pressed by a protrusion on the side surface forming section, wherein the open/close sensor is disposed in a slit into which the protrusion is inserted, and in a state in which the top cover is closed, the protrusion is engaged in the slit to regulate at least a position of the top cover in the width direction”. Claim 10 recites, in particular, “a document reading mechanism section having a reading section configured to read a document and a document transport section configured to transport the document to the reading section, the document reading mechanism section being disposed in an upper part of the apparatus body, wherein the top cover is rotatably coupled to a frame of the document reading mechanism section”. Claim 11 recites, in particular, “a holding section configured to hold the top cover that is open, wherein the holding section is disposed in the top cover, and includes a plunger configured to be slid in a direction of the radius of gyration of the top cover that is opened or closed by being turned, a pressing member disposed in the top cover, the pressing member being configured to press the plunger, and the plunger is pressed against a contact portion disposed to face the plunger to hold the top cover that is open”. Claim 12 recites, in 
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 9/7/21, with respect to rejection of Claims 1-13 under 35 U.S.C. §112 and rejection of Claim 13 under 35 U.S.C. §102 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  The rejection of Claims 1-13 under 35 U.S.C. §112 and rejection of Claim 13 under 35 U.S.C. §102 have been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks, filed 9/7/21, with respect to the rejection of Claims 1-3 and 8 under 35 U.S.C. §102 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimura et al. (U.S. 2019/0105903 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853